Citation Nr: 0709210	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.  The veteran testified before 
the undersigned Board member at a Travel Board hearing in 
September 2006.  A transcript of that hearing is associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  Service connection for PTSD requires a 
diagnosis of the disorder; credible supporting evidence that 
the claimed in-service stressful events actually occurred; 
and a link, as established by medical evidence, between 
current symptoms and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2006).

The veteran does not contend that he was a combat veteran.  
Rather, as indicated by his DD-214, his military occupational 
specialty was aircraft repair parts specialist.  However, 
through his testimony and written statements, the veteran 
contends that his duties in Vietnam exposed him to a number 
of firefights, including mortar and rocket attacks.  

As an initial matter, the Board notes that the record 
contains multiple diagnoses of PTSD related to his general 
reported traumas and experiences in Vietnam.

Since the veteran is not a combat veteran, his claimed 
stressors are not considered credible on the basis of his lay 
testimony alone and must be verified through alternate 
sources of evidence.  See 38 C.F.R. § 3.304(f)(1).  
Verification of stressors requires sufficiently detailed 
information.  Many of the veteran's written statements 
provided a description of the events; however, they did not 
provide information needed regarding dates, locations, 
persons involved, and the veteran's unit information.  
Without such information, the agency of original jurisdiction 
(AOJ) was unable to verify the veteran's stressors.

The veteran testified at his September 2006 Board hearing 
about two specific Vietnam stressors.  He also testified that 
he arrived in Vietnam in March 1967.  The first stressor 
involved a firefight at Phu Bai in December 1967.  The 
veteran testified that the enemy attacked Phu Bai with 
rockets, mortars, and snipers, and that during the attack 
something such as an ammunition or petroleum dump was hit and 
exploded.  The second stressor was also a firefight.  The 
veteran testified that he was then stationed at Camp Evans in 
Hui in January 1968 during TET, and that the Camp was under 
constant firing and mortar rounds for several days.  He 
testified he left Vietnam in February 1968.  

As for the veteran's unit, he testified that he was part of 
the 15th Supply and Transportation Battalion, Airmobile which 
was attached to the 1st Air Cavalry.  The veteran noted at 
his hearing that following the Vietnam Conflict, the 15th 
became a member of the 115th Brigade Support Battalion.  He 
also testified that he could not remember his Company.  He 
testified he did internet research on the 15th Supply and 
Transportation Battalion and needed VA assistance to verify 
he was a member of the unit.  

The Board observes that the evidence of record currently does 
not demonstrate that the veteran was a member of the 15th 
Supply and Transportation Battalion.  At his Board hearing, 
the veteran requested that VA obtain evidence of his 
membership in this unit in addition to verifying the 
stressors he listed.  Evidence that the veteran was a member 
of this unit is extremely important because the U.S. Army & 
Joint Services Records Research Center (JSRRC) (formerly the 
U.S. Armed Services Center for Unit Records Research (CURR)) 
will not be able to verify the veteran's individual presence 
at these claimed attacks.  Rather, JSRRC will be asked to 
verify whether the 15th Supply and Transportation Battalion 
was stationed at Phu Bai or Camp Evans during these attacks.  
If so, the stressor is verified.  See Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997) (corroboration of every detail 
of a claimed stressor, including personal participation, is 
not required; independent evidence that the incident occurred 
is sufficient); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  In light of such circumstances, the Board concludes 
that the veteran's membership in the 15th Supply and 
Transportation Battalion must also be verified.

The RO attempted to obtain the veteran's service medical 
records and service personnel records from the National 
Personnel Records Center (NPRC).  The NPRC sent the veteran's 
personnel records from his Reserve service, and not from his 
active duty service.  A second request was sent which 
specifically asked for his service medical and personnel 
records from his active service period from June 1966 to June 
1968.  A January 2005 response reveals that the NPRC was 
unable to locate the veteran's active duty records, and that 
it concluded any further attempts to locate them at NPRC 
would be futile.

In a case in which a veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

In light of the above, the Board concludes that additional 
development is needed to attempt to verify whether the 
veteran was in the 15th Supply and Transportation Battalion, 
and thus, whether his claimed stressors are verifiable.  As 
such, the Board finds that there are a number of avenues that 
must be pursued while this appeal is on remand.  First, the 
veteran should be notified that his service records are 
unavailable and he should be asked to provide any 
copies/originals of service records in his possession.  
Additionally, he should be informed that he may submit 
alternative forms of evidence to verify his membership in the 
15th Supply and Transportation Battalion, including buddy 
statements from servicemen that served with him in Vietnam.  
The Board notes that the veteran served in the Reserves 
following separation from active duty.  Service records are 
often kept by the specific reserve unit, and as such, 
attempts should be made to obtain any records that may still 
be with the veteran's reserve unit(s).  Since information 
regarding the specific unit(s) the veteran served with is not 
of record, he should be asked to provide this information in 
the letter requesting alternative evidence.  Finally, morning 
reports should be requested for the 15th Supply and 
Transportation Battalion for the period from February 1967 to 
April 1967.  In general, such records detail personnel 
status.  Specifically, these records may document the 
veteran's transfer into this unit and/or his presence in this 
unit, as he testified that he arrived in Vietnam in March 
1967 and was assigned to the unit.

As the veteran has provided additional information concerning 
his claimed stressors, verifying his membership in the 15th 
Supply and Transportation Battalion is important to verifying 
his claimed stressors.  The Board concludes that attempts 
should be made to verify the veteran's unit assignment and 
his claimed stressors.  

As a final note, the Board observes that if either of the 
veteran's claimed stressors are verified, a VA examination 
should be ordered to determine whether the veteran has a 
diagnosis of PTSD related to the verified stressor(s).

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and inform him that 
his service medical and personnel records 
are not available from the NPRC.  Request 
that he provide the AOJ with any copies or 
originals of any service records that he 
has in his possession, and provide notice 
regarding alternative sources of evidence 
that might verify his service with the 15th 
Supply and Transportation Battalion.  The 
AOJ should specifically inform the veteran 
that he may submit lay statements from 
persons that served with him in Vietnam 
who can verify that he was a member of the 
15th Supply and Transportation Battalion.  
The veteran should also be asked to 
provide information regarding the Reserve 
units that he has served with, including 
the dates he served in each unit.

2. Following a response from the veteran 
regarding his Reserve service, request all 
service medical and personnel records for 
the veteran from all of his Reserve units.  
A negative reply should be requested, and 
all attempts should be documented.  
Requests should continue until it is 
determined that any further attempts would 
be futile.

3. As the veteran reports arriving in 
Vietnam in March 1967, the RO should 
contact the NPRC or other appropriate 
repository of records, and request that 
the Morning Reports be investigated from 
February 1, 1967, to May 1, 1967, for 
remarks pertaining to the veteran's 
transfer into the 15th Supply and 
Transportation Battalion and/or presence 
in such unit.  All efforts to obtain such 
records should be documented in the claims 
folder.

4. If, and only if, the veteran's 
membership in the 15th Supply and 
Transportation Battalion is verified, the 
RO should then review the file and prepare 
a summary of the veteran's claimed 
stressors.  This summary should include 
(1) the December 1967 mortar and rocket 
attacks at Phu Bai, and (2) the multi-day 
mortar and rocket attacks at Camp Evans in 
January 1968 during TET.  Specific 
reference should be made regarding the 
veteran's description of an explosion from 
an ammunition or petroleum dump during the 
December 1967 attack.

5. Send a letter to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) asking them to provide any 
available information which might 
corroborate the veteran's asserted in-
service stressors.  If possible, the JSSRC 
should specifically indicate whether there 
was an explosion from an ammunition or 
petroleum dump being hit during the 
December 1967 attack at Phu Bai.  Please 
provide JSRRC with the following: a copy 
of the aforementioned summary; copies the 
veteran's DD-214; and any service 
personnel records obtained showing service 
dates, duties, and units of assignment.

6. If, and only if, any of the veteran's 
claimed stressors are verified, schedule 
him for a VA psychiatric examination to 
ascertain the nature and etiology of any 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation must be accomplished. 

The AOJ must provide the examiner a 
summary of the verified stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
a verified in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examination report must 
include a detailed account of all 
pathology found to be present.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed. 

7. Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  The 
adjudication should include all evidence 
submitted by the veteran since the June 
2005 supplemental statement of the case 
(SSOC).  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the claim currently on appeal.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

